J-S25004-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE MATTER OF: M.S.S., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: A.L.F., JR., FATHER             :   No. 11 MDA 2019

               Appeal from the Decree Entered December 4, 2018
                In the Court of Common Pleas of Dauphin County
                      Orphans’ Court at No: 100-AD-2018

BEFORE: STABILE, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY STABILE, J.:                                FILED JULY 05, 2019

       A.L.F., Jr. (“Father”), appeals from the decree entered December 4,

2018, terminating involuntarily his parental rights to his minor son, M.S.S.

(“Child”), born in March 2014.1 After careful review, we affirm.

       We glean the facts and procedural history of this case from the certified

record. Child has an extensive history of involvement with the child welfare

system, beginning with an adjudication of dependency in Lancaster County in

2014. Reportedly, Father did not learn that Child existed until approximately

December 2016. Father obtained custody of Child in May 2017, ending his

dependency. However, Dauphin County Social Services for Children and Youth

(“the Agency”) took Child into protective custody in October 2017, after Father

beat Child and caused severe and extensive bruising all over his body. The
____________________________________________


1 The trial court entered a separate decree terminating the parental rights of
L.A.S. (“Mother”) that same day. Mother did not appeal the termination of
her parental rights, nor did she participate in this appeal.
J-S25004-19



trial court adjudicated Child dependent for a second time on November 29,

2017, and the Agency placed him in the same foster home where he resided

during his prior adjudication of dependency in Lancaster County. On February

22, 2018, the court found aggravated circumstances against Father, on the

basis that he had committed physical abuse against Child resulting in serious

bodily injury, and relieved the Agency of its obligation to provide reunification

services.

       Meanwhile, Father faced felony criminal charges for aggravated assault

and endangering the welfare of children resulting from the same incident. He

pleaded guilty in August 2018 and later received a sentence of nine to twenty-

three months of incarceration at the Dauphin County Work Release Center for

the aggravated assault conviction. He received a concurrent sentence of nine

months of incarceration at the Work Release Center followed by twenty-seven

months of probation for the endangering the welfare of children conviction.

       The Agency filed a petition to terminate Father’s parental rights to Child

involuntarily on September 19, 2018. The trial court conducted a hearing on

December 4, 2018, at the conclusion of which it dictated a decree terminating

Father’s rights.2 The court entered a written decree memorializing its decision




____________________________________________


2 The trial court granted the motion of Child’s dependency guardian ad litem
in which she averred that no conflict existed between Child’s legal interests
and best interests, and requested that the court permit her to serve as Child’s
legal counsel during the proceedings.


                                           -2-
J-S25004-19



later that day. On December 28, 2018, Father timely filed a notice of appeal,

along with a concise statement of errors complained of on appeal.

       Father now presents the following claims for our review:

       1. Whether the trial court abused its discretion in changing the
       goal to adoption?

       2. Whether the trial court committed reversible error by
       terminating [Father’s] parental rights?

Father’s Brief at 10 (unnecessary capitalization and suggested answers

omitted).3

       We review these claims mindful of our well-settled standard of review:

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of   discretion    only   upon     demonstration      of    manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously

____________________________________________


3 While Father purports to appeal from the order changing Child’s permanent
placement goal from reunification to adoption, the certified record indicates
that he filed a notice of appeal from the termination decree only. As a result,
this Court lacks jurisdiction to review the goal change order. We also observe
that, because Father failed to appeal from the goal change order, this Court
did not receive Child’s dependency record. Thus, we cannot confirm whether
a goal change order even exists. While Father indicates in his brief that he is
appealing the “Order for Goal Change to Adoption and Decree of Involuntary
Termination of Parental Rights,” the actual text of the document states that it
is a “Decree of Involuntary Termination of Parental Rights” only and does not
mention a goal change. See Father’s Brief at 6 (unnecessary capitalization
omitted). Because of Father’s procedural missteps, we do not address his goal
change claim on appeal.

                                           -3-
J-S25004-19


      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Section 2511 of the Adoption Act governs involuntary termination of

parental rights. See 23 Pa.C.S.A. § 2511. It requires a bifurcated analysis.


      . . . . Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In the instant matter, the trial court terminated Father’s parental rights

pursuant to Section 2511(a)(1), (2), (5), (9), and (b). We need only agree

with the court as to any one subsection of Section 2511(a), as well as Section

2511(b), to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc), appeal denied, 863 A.2d 1141 (Pa. 2004). Here, we analyze the court’s

decision pursuant to Section 2511(a)(9) and (b), which provides as follows:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                       ***

                                       -4-
J-S25004-19



              (9) The parent has been convicted of one of the
              following in which the victim was a child of the parent:

                                           ***

                     (ii) a felony under 18 Pa.C.S.[A.] § 2702
                     (relating to aggravated assault);

                                           ***

       (b) Other considerations.--The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. With respect to any petition filed pursuant
       to subsection (a)(1), (6) or (8), the court shall not consider any
       efforts by the parent to remedy the conditions described therein
       which are first initiated subsequent to the giving of notice of the
       filing of the petition.

                                           ***

23 Pa.C.S.A. § 2511(a)(9)(ii), (b).

       As the trial court explained in its opinion, Father was convicted of felony

aggravated assault against Child. Trial Court Opinion, 2/15/19, at 5. Father

does not attempt to challenge the existence of this conviction on appeal.4 It

was undisputed during the hearing that Father pleaded guilty to aggravated

assault, graded as a felony of the second degree, and endangering the welfare



____________________________________________


4 In the argument section of his brief, Father does not acknowledge that the
trial court terminated his rights pursuant to Section 2511(a)(9). Father does
not mention that section at all and focuses the substance of his argument on
Section 2511(a)(2). See Father’s Brief at 19-20.

                                           -5-
J-S25004-19


of a child, graded as a felony of the third degree. N.T., 12/4/18, at 9, 34. He

admitted to the plea during his testimony, and the Agency entered related

documents into evidence, including a docket sheet and written plea colloquy.

Id. at 28, 33-34; Exhibits 19, 23. Accordingly, the record supports the court’s

decision to terminate pursuant to Section 2511(a)(9).

      We next consider if the trial court abused its discretion by terminating

Father’s parental rights pursuant to Section 2511(b).

      . . . . Section 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, Section 2511(b) does not explicitly require a bonding
      analysis and the term ‘bond’ is not defined in the Adoption Act.
      Case law, however, provides that analysis of the emotional bond,
      if any, between parent and child is a factor to be considered as
      part of our analysis. While a parent’s emotional bond with his or
      her child is a major aspect of the subsection 2511(b) best-interest
      analysis, it is nonetheless only one of many factors to be
      considered by the court when determining what is in the best
      interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. Additionally, this Court stated
            that the trial court should consider the importance of
            continuity of relationships and whether any existing
            parent-child bond can be severed without detrimental
            effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (quotation marks and

citations omitted).



                                     -6-
J-S25004-19



      The trial court found that Child has spent only five months of his life

living with Father. Trial Court Opinion, 2/15/19, at 7. The court found that

Child has spent the majority of his life in foster care, and that he receives

safety, stability, and love in his current foster home. Id. The court concluded

that it would “not disrupt the permanency and stability which [Child] enjoys

based upon the hope that Father can acquire and maintain the necessary skills

to properly parent [Child].” Id.

      In response, Father contends that he has a bond with Child and that the

trial court failed to consider the impact that severing that bond would have on

Child. Father’s Brief at 21. He further contends that the court erred by failing

to consider that his lack of visits with Child resulted from the no-contact order

imposed in his criminal case. Id.

      Father is not entitled to relief. As the trial court discussed, Child spent

only five months of his life living with Father, from May 2017 to October 2017.

N.T., 12/4/18, at 4-5, 8, 28. Father testified that he has not seen Child at all

since October 30, 2017, due to his no-contact order. Id. at 30-31. Notably,

the court heard the testimony of psychologist, Howard S. Rosen, Ph.D., who

conducted a psychological evaluation of Father. Id. at 17. Dr. Rosen did not

conduct a bonding evaluation of Child and Father, but noted that, given their

lack of contact, “it would be remarkable if there was a bond[.]” Id. at 20;

see In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super. 2008) (“In cases where

there is no evidence of any bond between the parent and child, it is reasonable

to infer that no bond exists.”).

                                      -7-
J-S25004-19



       In contrast, Child had been living with his foster family for thirty-eight

months at the time of the termination hearing. N.T., 12/4/18, at 10. Agency

caseworker, Jerri Swavely, testified that Child is “very bonded” to his foster

family, including his pre-adoptive foster parents and the other children in the

home. Id. at 10-11. Dr. Rosen agreed that Child was more likely to have a

bond with his foster parents than with Father, observing that they are his

“consistent caregivers who show nurturing and attention to his needs[.]” Id.

at 20, 23; see Matter of Adoption of M.A.B., 166 A.3d 434, 449 (Pa. Super.

2017) (“[A] child develops a meaningful bond with a caretaker when the

caretaker provides stability, safety, and security regularly and consistently to

the child over an extended period of time.”).5 Therefore, the record supports

the decision of the trial court to terminate Father’s parental rights involuntarily

pursuant to Section 2511(b).

       Based on the foregoing, we conclude that the trial court did not abuse

its discretion by terminating Father’s parental rights to Child involuntarily.

Therefore, we affirm the court’s December 4, 2018 decree.

       Decree affirmed.




____________________________________________


5 While Father suggests that the trial court should have excused his lack of a
bond with Child due to his no-contact order, this argument is meritless. The
existence of Father’s no-contact order is unquestionably his fault, and does
not outweigh the safety, permanence, and stability that Child will receive by
remaining with his foster parents.


                                           -8-
J-S25004-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/05/2019




                          -9-